Citation Nr: 0832001	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  98-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for fibromyalgia, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for carpal tunnel 
syndrome of the left wrist.

4.  Entitlement to an increased evaluation for patella 
compression syndrome of the right knee, currently rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for patella 
compression syndrome of the left knee, currently rated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran served on active duty from May 1985 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's case was remanded for 
additional development in July 2001 and April 2005.  It is 
again before the Board for appellate review.  

The Board notes that the veteran's knee disability issues 
were previously characterized as restoration of compensable 
disability evaluations for each knee.  This was so because, 
in its two previous remands, the Board had ordered the RO to 
consider the provisions of 38 C.F.R. § 3.344, which addresses 
stability of disability evaluations, and mandates that 
disability ratings for diseases subject to temporary or 
episodic improvement will not be reduced based on a single 
examination.  In a rating decision dated in October 2006 by 
the Huntington, West Virginia RO, the agency of original 
jurisdiction (AOJ) determined that there was clear and 
unmistakable error (CUE) in the April 1998 RO decision that 
had reduced the rating for each knee disability from 10 
percent to zero percent based on a single examination.  The 
RO's October 2006 CUE decision restoring the 10 percent 
ratings does not alter the fact that the original claims for 
increased ratings for the veteran's knee disabilities are 
still pending.  Given the characterization of these questions 
by the RO as increased rating issues, the Board has re-
characterized those issues as set forth on the title page.  

VA is responsible for sending correspondence to an 
appellant's last known address.  See, e.g., 38 U.S.C.A. § 
7104(e) (2002).  The Board notes that numerous pieces of 
correspondence have been returned to the RO as being 
undeliverable by the Postal Service because the veteran no 
longer lived at the address then on file at VA.  The veteran 
is therefore reminded that it is important for her to keep VA 
informed of her current mailing address.  See Hyson v. Brown, 
5 Vet. App. 262, 265 (1993) (". . . it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.").

The Board notes that the veteran's representative submitted 
written argument on her behalf in August 2008.  The 
representative suggested that the veteran should be evaluated 
for total disability evaluation based on individual 
unemployability (TDIU).  The Board construes this to be an 
informal claim for TDIU, and refers it to the AOJ for 
appropriate action.  

The Board also notes that the veteran's representative stated 
in an August 2008 brief that the veteran's symptoms have 
worsened since her last VA examination given in December 
2002.  Given this averment, the Board must remand in order 
that the veteran be afforded another examination to determine 
the current level of disability associated with her service-
connected disabilities, all of which are on appeal here.  See 
Palczewski v. Nicholson, 21 Vet. App 174, 180-82 (2007) (the 
evidence or allegation of worsening of a disability since a 
previous examination warrants an additional VA examination).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently clarified VA's duties to 
notify and assist claimants in substantiating claims for 
increased ratings benefits.  Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Under Vasquez-Flores, for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  Id.  

Review of the record discloses that the veteran has not been 
informed in accordance with the Vasquez-Flores requirements 
discussed in the preceding paragraph.  In this regard, the 
Board notes that the Diagnostic Codes under which the 
veteran's disabilities are rated provide rating criteria 
based on a specific measurement or test result, suggesting 
that entitlement to a higher disability rating might not be 
satisfied even if a noticeable worsening or increase in 
severity of a disability is demonstrated on examination.  
This possibility must be explained to the veteran.  The Board 
will therefore also remand this appeal in order to ensure 
that the veteran receives the due process to which she is 
entitled in connection with her increased rating claims.
 
Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ should notify the 
claimant that, to substantiate the claims 
for increased ratings for her 
disabilities, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  

The claimant must be notified that the 
disability ratings will be determined by 
applying relevant Diagnostic Codes, which 
provide for a range in severity of a 
particular disability from noncompensable 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  The AOJ must 
provide the veteran with notice that not 
all disabilities are rated based on a 
specific measurements or test results, 
and that a worsening or increase in 
severity of a disability thus may not 
automatically trigger an increased 
rating.  The applicable Diagnostic Codes 
should be explained.

The notice must also provide examples of 
the types of medical and lay evidence 
that the claimant may submit (or ask VA 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo VA 
examinations to determine the current 
level of disability imposed by her 
fibromyalgia, carpal tunnel syndrome, and 
knee disabilities.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  

Examinations that assess limitation of 
motion must take into account the 
provisions of 38 C.F.R. § 4.40 concerning 
lack of normal endurance, functional loss 
due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 
4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning 
the effects of the disability on the 
veteran's ordinary activity.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  When 
appropriate, in assessing range of 
motion, particularly of the knees, the 
examiner should assess the level of 
disability in terms of the degree of 
additional range-of-motion lost due to 
pain on use or during flare-ups.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examination.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect her claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  Rating actions should include 
consideration of whether referral for 
consideration of an extraschedular rating 
is warranted for any disability at issue, 
particularly fibromyalgia, which has 
already been rated at the highest 
schedular rating.  38 C.F.R. § 3.321, 
4.71a, Diagnostic Code 5025 (2007).  If 
any benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

